DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Pierce on 8/11/2021.
	Claim 1: A stent graft delivery system, comprising:
a handle;
a guidewire catheter extending distally from the handle and having a proximal end and a distal end, the guidewire catheter defining a longitudinal axis;
at least two tubes, each having a proximal end and a distal end, the tubes extending distally from the handle and arranged in parallel with the guidewire catheter; 
at least one wire extending through two of the at least two tubes, wherein each wire is configured as a loop at the distal end of the two tubes, and having at least one proximal end at the handle; and
a stent graft having a proximal end and a distal end, and defining a lumen, the stent graft extending about the guidewire catheter and the at least two tubes, wherein the distal ends of the tubes are within the lumen, the loop at least one wire at least partially securing the stent graft by being positioned within the stent graft, whereby pulling the at least one wire at the proximal end of at least one of the at least two tubes causes reduction in a length of the loop and consequent radial constriction of the stent graft at the loop.

Claim 2:  The stent graft delivery system of claim 1, wherein the at least two tubes is a first pair of tubes arranged in parallel and the at least one wire is a single wire that extends through the two tubes, the loop linking a portion of the single wire extending within each respective tube.

Claim 5:  The stent graft delivery system of claim [[2]] 4, wherein the stent graft further includes a plurality of sutures, and the single wire extends through the sutures at the loop of the at least one wire to thereby secure the stent graft.

	Claim 6: The stent graft delivery system of claim 5, wherein the stent graft includes a bare stent at the proximal end, and wherein the bare stent is secured at the distal end of the guidewire catheter.

	Claim 7: The stent graft delivery system of claim [[6]] 1, wherein the at least one wire includes at least two wires, wherein the loops of the respective wires are arranged longitudinally along the longitudinal axis of the guidewire catheter relative to each other, and further including a plurality of sutures associated with each of the at least two wires, and wherein each of the at least two wires extend through the associated sutures at the loop of each of the at least two wires to thereby secure the stent graft.

Claim 8: The stent graft delivery system of claim 5, wherein the sutures are nested between the struts of the stents, whereby retraction of the at least one wire extending through the sutures causes radial constriction of the loop of the at least one wire and, consequently, radial constriction of the stents.

	Claim 9 has been canceled. 

	Claim 10: The stent graft delivery system of claim [[9]] 8, wherein the plurality of sutures are nested distally to respective proximal apices of the respective stent.

	Claim 11 is canceled. 

	Claim 12: The stent graft delivery system of claim [[11]] 7, wherein each of the at least two wires radially constrict a respective stent of the plurality of stents.

	Claim 13: The stent graft delivery system of claim 12, wherein each of the at least two wires extend through at least two sutures of the plurality of sutures, and each of the sutures is nested distally between the struts of a proximal apex of a respective stent of the plurality of stents.

	Claim 14: The stent graft delivery system of claim 12, wherein the at least two wires are independently operable.
 
	Claims 15-17 are canceled. 

	Claim 20: The stent graft delivery system of claim [[5]] 12, wherein the at least two wires are independently releasable from the remainder of the stent graft delivery system, whereby the at least two wires can be removed from the sutures at the stent graft, thereby releasing the stent graft from the at least two wires. 


Allowable Subject Matter
Claims 1-2, 4-8, 10, 12-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose pulling the at least one wire at the proximal end of at least one of the at least two tubes causes reduction in a length of the loop and consequent radial constriction of the stent graft at the loop (claim 1). 
The prior art of record of Trout (US Pub No. 2002/0038144) in view of Styrc (US Pub No. 2005/0119722) discloses everything in claim 1 (see Non-Final rejection mailed out on 2/18/2021) but fails to disclose pulling the at least one wire at the proximal end of at least one of the at least two tubes causes reduction in a length of the loop and consequent radial constriction of the stent graft at the loop (claim 1). The loop 32 of Trout is only used to press the stent graft 1 against the vessel as shown in Figure 9 and it does this by exerting a force against the inner surface of the stent graft. The loop of Trout does not reduce in length to cause radial constriction of the stent graft at the loop as recited in claim 1. The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/
Primary Examiner, Art Unit 3771